Citation Nr: 0831808	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
paralysis of the right upper and lower extremities due to a 
left carotid arterectomy performed by the Department of 
Veterans Affairs (VA) in May 2004.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1965 to 
August 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision by the VA Regional Office 
(RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran has additional disability as a result of VA 
surgery performed in May 2004; specifically, he has paralysis 
of his right upper and lower extremities as a residual of a 
cerebrovascular accident (CVA or "stroke) following a left 
carotid arterectomy performed by a VA physician in a VA 
hospital in May 2004.

2.  However, this additional disability was not proximately 
caused by VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault in 
furnishing the surgery.

3.  Moreover, a stroke is a reasonably foreseeable risk 
associated with a left carotid arterectomy.

4.  And this risk of a stroke was disclosed to the veteran 
and he, nevertheless, consented to the surgical procedure at 
issue.


CONCLUSION OF LAW

The criteria are not met for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for paralysis of the right upper and lower extremities 
due to a left carotid arterectomy performed by VA in May 
2004.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. 
3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in October 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  It equally deserves mentioning that a more 
recent March 2006 letter also informed him of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued both VCAA notice 
letters prior to initially adjudicating his claim in 
September 2006, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
private medical records and VA medical records - including 
his VA surgery report for the May 2004 procedure at issue and 
a VA medical opinion as to the etiology of his paralysis, 
in particular insofar as whether there is any connection 
between VA's performance of the procedure and his paralysis, 
the determinative issue.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Entitlement to Compensation under 38 U.S.C.A. § 1151 for 
Paralysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2006); see also 38 C.F.R. § 
3.358(a) (2006).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  See 
38 C.F.R. § 3.358(b)(2).  Compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
See 38 C.F.R. § 3.358(c)(3).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  See 38 C.F.R. 
§ 3.361(b).  

For the purposes of 38 U.S.C.A. § 1151, a disability or death 
is a qualifying additional disability or qualifying death if 
the disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of VA.  38 C.F.R. § 3.361(e).  A Department facility is a 
facility over which the Secretary of VA has direct 
jurisdiction.  Id.  

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  In 
addition, the proximate cause of the disability or death must 
be either carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).



To establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), 
as in emergency situations.  38 C.F.R. § 3.361(d)(1).

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).



Here, records show the veteran underwent a left carotid 
endarectomy on May 4, 2004, at a VA hospital under the 
direction of a VA surgeon.  The veteran alleges that he 
suffered a cerebrovascular accident (CVA or "stroke") as a 
result of this surgical procedure; that he now consequently 
suffers from paralysis of his right upper and lower 
extremities as a result of VA's carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault in furnishing that surgery, or that it is due to 
some occurrence that was not reasonably foreseeable; and that 
he is, therefore, entitled to § 1151 compensation.

First, the Board will consider whether the veteran has 
additional disability for the purposes of VA compensation by 
comparing his physical condition immediately prior to his 
surgery to his condition after his surgery.  See 38 C.F.R. § 
3.361(b).  

The record shows the veteran has a history of hypertension 
and CVA that pre-dates this surgery.  Two prior instances of 
CVA are documented in the record.  Prior to the procedure at 
issue, his more recent documented admission for CVA was in 
November 1999.  At that time, he had a transthoracic 
echocardiogram that showed an ejection fraction of 30-35 
percent and an inferior wall hypokinesia.  A subsequent 
transesophageal echocardiogram revealed a clot in his atrium 
and a polyp behind an atrial wall.  He was anticoagulated 
with Heparin and oral Coumadin.  

In December 2002, the veteran sought medical treatment at a 
VA medical facility, complaining of left-sided joint pain 
that he had been having since his 1999 CAV.  He also 
complained of legs aching at night and abdominal fullness, 
intermittently throughout the day.  He stated, as well, that 
the last time he was checked his strength on his right side 
was only at 50 percent.



Prior to surgery, the veteran was diagnosed with bilateral 
carotid artery disease and he was symptomatic on the left 
side with over 90% stenosis of the artery.  The record 
includes a form, signed by him, consenting to the surgical 
procedure at issue.  Specifically, the consent form shows 
that the risks and benefits of this procedure were discussed 
with him, including noting possible complications such as 
infection, hemorrhage, injury to the nerves in the neck, 
swallowing difficulty, voice changes, stroke, heart attack, 
tongue weakness, facial weakness, or even death.  And, as 
mentioned, he signed the consent form for this surgical 
procedure fully knowledgeable of these inherent risks.

The record notes that following this surgery on May 4, 2004, 
the veteran was neurologically intact, alert, and well-
oriented for approximately four hours.  Then, he developed a 
sudden onset of right upper extremity weakness and dysphasia.  
A radiological (CT) scan did not show any large area stroke.  
However, angiography showed high-grade narrowing of the 
artery just distal to the arteriotomy site, at the base of 
the skull.  Hence, the VA physician recommended re-operation 
and opening of the arteriotomy exploration.  The record notes 
another procedure as reopening of the carotid endarectomy 
site, removal of the clot, and removal of plaque.  

The record contains the veteran's discharge summary, dated 
May 19, 2004.  The discharge summary notes that 
neurovascularly, he remained alert, awake, aphasic, with mild 
right facial asymmetry.  The motor strength of his right 
upper extremity was assessed at 0/5, as was that of his right 
lower extremity.  The CT scan of his head on May 4, 2004 
indicated no recent infarct.  The CT scan of his head on 
May 5, 2004 showed intracerebral bleeding in the left 
parietal lobe.  The CT scan of his head was periodically 
repeated to evaluate further resolution of hematoma in the 
stroke area.  The CT scan of his brain without IV contrast on 
May 14, 2004 showed large hemorrhagic infarct in the left 
frontal and parietal regions, with some midline shift to the 
region with low density area in the left parietal occipital 
region and left basal ganglia consistent with lacunar 
infarct.  This was noted as without any significant change 
from May 11, 2004.  He was discharged to a rehabilitation 
hospital.

These records confirm the veteran has additional disability 
- namely, right upper and lower extremity paralysis, 
following the May 4, 2004 surgery at issue.

The Board will now consider whether the surgery resulted in 
the veteran's additional disability, both actually and 
proximately.  See 38 C.F.R. § 3.361.  As the record contains 
a consent form that he signed and there is no allegation that 
he did not give his informed consent to this procedure, the 
Board will now consider whether the record establishes that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of VA fault proximately caused his 
additional disability.  See 38 C.F.R. § 3.361(d)(1).  

In August 2006, VA provided the veteran a neurological 
examination to assess whether his paralysis is due to the May 
2004 surgery.  The VA examiner reviewed the veteran's claims 
file and medical history and concluded that "it is as likely 
as not that this 3rd CVA is associated with the surgery 
procedure.  CVA is a risk or a complication of a carotid 
endarectomy procedure."  However, the VA examiner further 
indicated that the consent form expressly mentions this risk 
and that "there is no evidence that this is the direct 
result of a VA fault such as carelessness, negligence or lack 
of proper skill or error in judgment or a complication of a 
VA care or treatment."

Other records show the veteran has a genetic defect of Factor 
V Leiden mutation disorder.  He argues that, as he has a 
blood-clotting disorder, specifically Factor V Leiden 
mutation disorder, VA was careless, negligent, in error in 
judgment, or otherwise at fault in performing this procedure 
on him, as VA should have known of his condition prior to 
this procedure.

In making this argument, the veteran presents the findings of 
an "Independent Medical Evaluation" by a private physician, 
C.N.B, M.D.  In the report of this evaluation, Dr. C.N.B. 
asserts that the expected outcome of a carotid endarectomy 
procedure is not paralysis and that the veteran's case is 
unforeseeable.  He cites the professional literature and 
notes that "99.4% of patients do not experience the 
unfortunate outcomes that this patient had" and concludes 
that a 0.6 percent chance of an event's occurrence is 
"unforeseen."

Dr. C.N.B., however, fails to consider the fact that the 
appropriate standard is not whether a particular event is 
"unforeseen," rather whether it is one that a reasonable 
health care provider would have considered to be an ordinary 
risk of the treatment provided, as might be disclosed in a 
consent form.  And, here, stroke was not only readily 
disclosed on the consent form as a potential risk factor, but 
Dr. C.N.B.'s analysis even acknowledges that this risk, 
albeit less than 1 percent, is, nevertheless, a known risk 
factor.

Besides stating that the veteran's subsequent paralysis is 
not the expected result of a carotid endarectomy procedure, 
Dr. C.N.B. opines that in his opinion, VA's failure to 
diagnose and treat the veteran's genetic defect of Factor V 
Leiden mutation disorder when he earlier presented for 
treatment in 1999 was negligent and deviant from standard 
medical practices, and further that had VA diagnosed his 
genetic disorder in 1999, the blood clotting and second 
surgical procedure associated with the May 2004 surgery would 
have been avoided.

That VA may not have conducted a particular test some five 
years earlier, in 1999, which would have revealed the veteran 
has a genetic disorder predisposing him to blood clots is not 
dispositive.  Instead, what is more relevant is whether VA 
failed to exercise the degree of medical care expected by a 
reasonable treatment provider during the specific time in 
question, when the veteran had the surgery in May 2004.

So the Board finds that, although the veteran's CVA was 
caused by the surgery, his consequent paralysis is not the 
direct result of carelessness, negligence, lack of proper 
skill, error in judgment or other instance of VA fault; and, 
furthermore, that CVA is a reasonably foreseeable event in 
relation to a carotid endarectomy procedure.



The veteran also offers his personal opinion that VA should 
have diagnosed his Factor V Leiden mutation disorder prior to 
this surgical procedure.  As a layman, he is generally 
incapable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Board notes the veteran's contention that his particular 
susceptibility to blood clotting may have made him more 
likely to experience blood clotting, as a general 
proposition, and, therefore, more likely to experience a 
stroke.  However, again, the consent form that he signed 
clearly lists "stroke" as an inherent risk of the procedure 
and makes no mention of any degree of probability, 
neither greater nor lesser, which might be associated with 
this risk.  And, regardless, minor deviations from the 38 
C.F.R. § 17.32 requirements regarding the type of risk that a 
reasonable health care provider would have disclosed as part 
of the procedures for informed consent are immaterial under 
the circumstances of a case and will not defeat a finding of 
informed consent.  Therefore, the Board finds that the 
veteran gave his informed consent to this surgical procedure 
and, specifically, that he was informed of the inherent risk 
of stroke associated with it, however minimal.  And while 
indeed unfortunate that this potentiality materialized, 
the Board does not have the legal authority to grant § 1151 
compensation under this circumstance.  That is to say, 
although the Board is sympathetic to the veteran's claim, the 
Board does not have authority to grant the benefit on an 
equitable basis, but instead is constrained to follow the 
specific provisions of law.  See 38 U.S.C.A. §§ 503, 7104(c) 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994) 
(determinations as to equitable relief are not within the 
Board's jurisdiction).  It has been held that the authority 
to award equitable relief under § 503(a) is committed to the 
discretion of the Secretary of VA, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
paralysis of the right upper and lower extremities, due to a 
left carotid arterectomy performed by VA in May 2004, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


